DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on March 26, 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/26/2021 and 9/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 5,248,636).
With respect to claim 1, Davis discloses in figure 37 a method of cleaning a chamber (2002, e.g., a chamber) for an electronics manufacturing system (2000, e.g., a process module or system), comprising: machining one or more components (2024, 2032, 2026, 2028, 2032, e.g., formed as components for matching inside the chamber) of the chamber for the electronics manufacturing system (see figure 37); assembling the chamber using the one or more components, wherein after assembly the chamber comprises a plurality of organic contaminants (column 13, in lines 48, e.g., “the vacuum seal 13 will maintain a high vacuum in the vacuum wafer carrier 10 so that particulate transport to the wafer surfaces and also adsorption of vapor phase contaminants is minimized”); flowing a gas mixture (see column 49 in lines 31-35, e.g., “gas mixture … oxygen source”) comprising oxygen and a carrier gas (2012, e.g., a gas pipe) into a remote plasma generator (2010, e.g., a remote plasma generator); generating a plasma from the gas mixture by the remote plasma generator (see column 67 in lines 10-12, e.g., “a remote plasma generator 2010 generates a remote plasma …”); and performing a remote plasma cleaning of the chamber by flowing the plasma into an interior of the chamber (see column 22 in lines 2-4, e.g., “ a cleaning step can then be performed as desired utilizing a remote plasma formed from a mixture”), wherein the plasma removes the plurality of organic contaminants from the chamber (see column 70 in lines 61-66, e.g., “post etch resist removal, metal contaminant removal, organics removal …”).
With respect to claim 2, Davis discloses that further comprising: reducing a pressure of the interior of the chamber to a vacuum pressure of about 10-50 m Torr, wherein the remote plasma cleaning is performed at the pressure of about 10-50 m Torr (see column 43 in lines 18-20, e.g., 30 m Torr”); and setting a power of the remote plasma generator to about 50-110 Watts, wherein the plasma is generated at the power of about 50-110 Watts (see column 59 in line 45, e.g., “the RF power is 100 watts”).
With respect to claim 3, Davis discloses that further comprising: setting a power of the remote plasma generator to about 50-500 Watts, wherein the plasma is generated at the power of about 50-500 Watts (column 60 in line 5, “the remote plasma generator is operating at 400 watts”).

    PNG
    media_image1.png
    920
    845
    media_image1.png
    Greyscale

With respect to claim 4, Davis discloses that further comprising: causing a pressure of the interior of the chamber to reach about 80-100 Torr, wherein the remote plasma cleaning is performed at the pressure of about 80-100 Torr (see column 21 in lines 53-54, e.g., “the pressures usable within the chamber are between 0.1 to 750 Torr”); and setting a power of the remote plasma generator to about 400-600 Watts, wherein the plasma is generated at the power of about 400-600 Watts (column 60 in line 5, “the remote plasma generator is operating at 400 watts”).
With respect to claim 5, Davis discloses that further comprising: heating the interior of the chamber to a temperature of about 30-120 °C, wherein the remote plasma cleaning is performed at the pressure of about 30-120 °C (see column 33 in lines 20-21, e.g., “more significant at temperatures of 100-120 degrees C”).
With respect to claim 6, Davis discloses that wherein the remote plasma cleaning is performed for a duration of about 5-15 hours (see column 31, in lines 50-51, e.g., “the ultraviolet light is maintained for an appropriate period of time for example, 1 hour”).  However, this different is not patentable merits since the timing period of cleaning process can be programmed in a predetermined time period that depends on a particular application or environment of use.  Thus, there is a timing period from 5-15 hours for cleaning process that would have been deemed obvious to a person skilled in the art.
With respect to claim 7, Davis discloses that wherein the chamber is one of a transfer chamber, a process chamber or a load lock chamber (see column 31 in line 38, e.g., “process chamber” and column 24 in line 29, e.g., “the vacuum load lock chamber 12”).
With respect to claim 8, Davis discloses that wherein the gas mixture is clean air (column 8 in lines 23-24, e.g., “the chamber air”).
With respect to claim 9, Davis discloses that wherein the gas mixture comprises about 10-30 mol% oxygen and about 70-90 mol% of the carrier gas (column 23 in lines 44-45, e.g., “a large percentage of oxygen are flowed”.  However, this different is not patentable merits since a percentage of oxygen can be selected in a predetermined amount thereof that depends on a particular application or environment of use.  Thus, there is a percentage of oxygen for cleaning process that would have been deemed obvious to a person skilled in the art.
With respect to claim 10, Davis discloses that wherein the carrier gas is a nonreactive gas selected from a group consisting of argon, nitrogen and helium (see column 31 in lines 14-15, e.g., “such as hydrogen or argon”).
With respect to claim 11, Davis discloses that further comprising connecting the remote plasma generator directly to the chamber after assembling the chamber, wherein no intermediate piping separates the remote plasma generator from the chamber (see figure 37, e.g., where the generator 2010 being directly connected to the chamber thereof).
With respect to claim 12, Davis discloses that wherein the chamber is a transfer chamber coupled to a load lock chamber (12, e.g., a load lock chamber), wherein a gate separating the transfer chamber from the load lock chamber is open during the remote plasma cleaning, and wherein the remote plasma cleaning is additionally performed for the load lock chamber by flowing the plasma into the interior of the chamber (see figure 37).
With respect to claim 13, Davis discloses that wherein the gas mixture is flowed into the remote plasma generator at a flow rate of about 5 sccm to about 100 sccm (see column 31 in line 21, e.g., “for example, 100 sccm”).
With respect to claim 14, Davis discloses in figure 37 a method of cleaning a chamber (2002, e.g., a chamber) for an electronics manufacturing system (2000, e.g., a process module or system), comprising: flowing a gas mixture (see column 49 in lines 31-35, e.g., “gas mixture … oxygen source”) comprising oxygen and a carrier gas (2012, e.g., a gas pipe) into a remote plasma generator (2010, e.g., a remote plasma generator), wherein the carrier gas comprises at least one of argon, nitrogen or helium (see column 31 in lines 14-15, e.g., “such as hydrogen or argon”); generating a plasma from the gas mixture by the remote plasma generator (see column 67 in lines 10-12, e.g., “a remote plasma generator 2010 generates a remote plasma …”); and performing a remote plasma cleaning of the chamber by flowing the plasma into an interior of the chamber (see column 22 in lines 2-4, e.g., “ a cleaning step can then be performed as desired utilizing a remote plasma formed from a mixture”), wherein the plasma removes a plurality of organic contaminants from the chamber (see column 70 in lines 61-66, e.g., “post etch resist removal, metal contaminant removal, organics removal …”).
With respect to claim 15, Davis discloses that further comprising: reducing a pressure of the interior of the chamber to a vacuum pressure of about 10-50 m Torr, wherein the remote plasma cleaning is performed at the pressure of about 10-50 m Torr (see column 43 in lines 18-20, e.g., 30 m Torr”); and setting a power of the remote plasma generator to about 50-110 Watts, wherein the plasma is generated at the power of about 50-110 Watts (see column 59 in line 45, e.g., “the RF power is 100 watts”).
With respect to claim 16, Davis discloses that further comprising: setting a power of the remote plasma generator to about 50-500 Watts, wherein the plasma is generated at the power of about 50-500 Watts (column 60 in line 5, “the remote plasma generator is operating at 400 watts”).
With respect to claim 17, Davis discloses that further comprising: causing a pressure of the interior of the chamber to reach about 80-100 Torr, wherein the remote plasma cleaning is performed at the pressure of about 80-100 Torr (see column 21 in lines 53-54, e.g., “the pressures usable within the chamber are between 0.1 to 750 Torr”); and setting a power of the remote plasma generator to about 400-600 Watts, wherein the plasma is generated at the power of about 400-600 Watts (column 60 in line 5, “the remote plasma generator is operating at 400 watts”).
With respect to claim 18, Davis discloses that further comprising: heating the interior of the chamber to a temperature of about 30-120 °C, wherein the remote plasma cleaning is performed at the pressure of about 30-120 °C (see column 33 in lines 20-21, e.g., “more significant at temperatures of 100-120 degrees C”), wherein the remote plasma cleaning is performed for a duration of about 5-15 hours (see column 31, in lines 50-51, e.g., “the ultraviolet light is maintained for an appropriate period of time for example, 1 hour”).  However, this different is not patentable merits since the timing period of cleaning process can be programmed in a predetermined time period that depends on a particular application or environment of use.  Thus, there is a timing period from 5-15 hours for cleaning process that would have been deemed obvious to a person skilled in the art.
With respect to claim 19, Davis discloses that wherein the gas mixture is clean air (column 8 in lines 23-24, e.g., “the chamber air”).
With respect to claim 20, Davis discloses that wherein the gas mixture comprises about 10-30 mol% oxygen and about 70-90 mol% of the carrier gas (column 23 in lines 44-45, e.g., “a large percentage of oxygen are flowed”.  However, this different is not patentable merits since a percentage of oxygen can be selected in a predetermined amount thereof that depends on a particular application or environment of use.  Thus, there is a percentage of oxygen for cleaning process that would have been deemed obvious to a person skilled in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Davis et al. – US 5,138,973
Prior art Jucha et al. – US 4,842,687
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        December 7, 2022